MEMORANDUM **
Maria De Lourdes Gonzalez Soberanes, a native and citizen of Mexico, petitions for *854review of the Board of Immigration Appeals decision affirming the immigration judge’s (IJ) denial of her application for cancellation of removal.
We lack jurisdiction to review the IJ’s discretionary determination that Soberanes failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Soberanes’ contention that the IJ deprived her of due process by misapplying the law to the facts of her case does not state a colorable due process claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (“[Tjraditional abuse of discretion challenges recast as alleged due process violations do not constitute color-able constitutional claims that would invoke our jurisdiction.”). See also Sanchez-Cruz v. INS, 255 F.3d 775, 779 (9th Cir.2001) (holding that the “misapplication of case law” may not be reviewed). Finally, we deny Soberanes’ request to remand her case to the BIA for consideration of her parents’ pending applications for lawful permanent residency because the proper recourse is to file a motion to reopen with the BIA. See Iturribarria v. INS, 321 F.3d 889, 896-97 (9th Cir.2003); 8 C.F.R. § 1003.2(c)(1).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.